                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

DARRELL DENNIS                                                       PETITIONER

V.                          NO. 4:21-CV-00037-JM-ERE

DEXTER PAYNE, Director
Arkansas Division of Correction                                     RESPONDENT

                                      ORDER

      Pending before the Court is Petitioner Darrell Dennis’ motion for discovery

and motion for reconsideration. Docs. 24, 25. For the reasons explained below, the

motions are DENIED.

I.    BACKGROUND

      The Court previously denied Mr. Dennis’ request for a stay of this habeas

action to allow him to locate jail policies that he asserts could have been used to

impeach testimony from two witnesses at his state criminal trial. Doc. 21. In a

subsequent Order, the Court addressed Mr. Dennis’ request to provide further

briefing on the appropriateness of a stay by instructing him to file a motion for

reconsideration of the ruling. Doc. 23.

      Mr. Dennis filed the pending motion for discovery in which he seeks leave to

discover: “all documents pertaining to Sylvester Williams and Lisa Warner’s trial

statements, jail records, and policies including cell assignments[,] court documents[,

and] dockets of the day of the alleged statements . . . Break logs for that particular
                                          1
barracks and policies on Pen Returnees breaks and status while in the jail.” Doc. 24

at 2. Mr. Dennis also seeks to discover “all Little Rock Police Dept

Statements/Records of all witness[] statements, Dept. Memos, and files pertaining

to the Identification/Investigation of this case including all statements from assistant

Detectives and [Detective] Hudson himself.” Id. at 3.

      Mr. Dennis claims that the requested discovery will support his claims that his

trial counsel was ineffective for: (1) failing to impeach witness statements from Mr.

Sylvester Williams and Ms. Lisa Warner; and (2) failing to impeach Detective

Hudson’s testimony about the date that Tyler Hodges identified Mr. Dennis. In

addition, Mr. Dennis contends the discovery will support his claim that many of the

State’s witnesses provided “knowingly false testimony,” and the State is “harboring

information” that would expose the false testimony in violation of Brady v.

Maryland, 373 U.S. 83 (1963). Doc. 24.

      Finally, Mr. Dennis argues that the restrictions on considering new evidence

imposed by Cullen v. Pinholster, 563 U.S. 170, 181 (2011) pose no bar to the

requested discovery.

II.   DISCUSSION

      A.     The Legal Standard For Discovery In A Federal Habeas Case

      “A habeas petitioner, unlike the usual civil litigant in federal court, is not

entitled to discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S.

                                           2
899, 904 (1997). Instead, a habeas petitioner must obtain leave of court before

invoking the discovery processes available under the Federal Rules of Civil

Procedure. See Rule 6 of the Rules Governing Section 2254 Cases in the United

States District Courts. Rule 6 permits discovery only if and only to the extent that

the requesting party establishes “good cause.” To establish the requisite “good

cause,” Mr. Dennis bears the burden to provide ‘‘specific allegations [that] show

reason to believe” that he “may, if the facts are fully developed, be able to

demonstrate that he is . . . entitled to relief.” Bracy, 520 U.S. at 908-909; see also

Newton v. Kemna, 354 F.3d 776, 783 (8th Cir. 2004).

      B.     Mr. Dennis Has Failed to Meet His Burden

      Mr. Dennis argues that the requested discovery is relevant and essential to

support his ineffective assistance of counsel claims. He also contends, in a general

fashion, that the requested discovery would show that “many” of the State’s

witnesses knowingly presented false testimony, suggesting that his right to receive

exculpatory evidence under Brady v. Maryland, 373 U.S. 83 (1963) was violated.

      Because Mr. Dennis did not assert a Brady claim on direct review, in his Rule

37 proceeding, or in his habeas Petition filed in this Court, the Court will not discuss

such a claim further. However, to support a Brady violation, Mr. Dennis must also

make a showing of prejudice, that is, demonstrate that “there is a reasonable

probability that, had the evidence been disclosed to the defense, the result of the

                                           3
proceeding would have been different.” Kyles v. Whitley, 514 U.S. 419 (1995)

(quotation omitted). Thus, Mr. Dennis’ failure to show that the requested discovery

will support a showing of prejudice in connection with his ineffective assistance of

counsel claim weighs equally against any Brady violation, had one been alleged.

             1.     Ineffective Assistance Standard

      To prevail on his ineffective-assistance-of-counsel claims, Mr. Dennis must

first show that his lawyer’s performance fell below an objective standard of

reasonableness. See Strickland v. Washington, 466 U.S. 668, 688 (1984); Larson v.

United States, 833 F.2d 758, 759 (8th Cir. 1987). He must identify the acts or

omissions of counsel that are alleged to have been the result of unreasonable

professional judgment. Strickland, 466 U.S. at 690. Then, the Court must determine

whether, considering all the circumstances, the identified acts or omissions were

outside the wide range of professionally competent assistance. Id. Mr. Dennis faces

a great burden in that “judicial scrutiny of a counsel’s performance is highly

deferential” and “counsel is strongly presumed to have rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional

judgment.” Id. at 689; Driscoll v. Delo, 71 F.3d 701, 706 (8th Cir. 1995).

      If Mr. Dennis establishes deficient performance by counsel, he still must

establish prejudice. Strickland, 466 U.S. at 694. This requires him to demonstrate

that, but for his counsel’s errors, there is a reasonable probability the result of the

                                          4
proceeding would have been different. Id. (“A reasonable probability is a probability

sufficient to undermine confidence in the [proceeding’s] outcome.”); Larson, 833

F.2d at 759.

      So, the test for ineffective assistance has two parts: (1) deficient performance,

and (2) prejudice. If Mr. Dennis fails to establish either prong, it is unnecessary to

consider the remaining prong.

               2.   Application of Ineffective Assistance Standard To Mr.
                    Dennis’ Claims

      Even assuming that Mr. Dennis’ trial counsel provided constitutionally

deficient performance when he failed obtain the documents now at issue, Mr. Dennis

cannot show that the requested discovery is likely to enable him to make the required

showing of prejudice. See United States v. Robinson, 301 F.3d 923, 925 (8th Cir.

2002) (“To show prejudice, [Mr. Dennis] must show a reasonable probability that

absent the alleged errors of counsel he would have been found not guilty.”).

      Mr. Dennis contends that the requested documents will show that his lawyer

could have: (1) impeached Mr. Williams’ testimony that Mr. Dennis admitted

involvement in the crimes of which the jury convicted him; (2) impeached Ms.

Warner’s testimony that Mr. Williams and Mr. Dennis were on the recreation yard

at the same time; (3) impeached Detective Hudson’s testimony about the date that

Tyler Hodges identified Mr. Dennis as the culprit. He also states, in a general



                                          5
fashion, that the discovery is necessary for him to establish that “many of the state’s

witness knowingly [provided] false testimony.” Doc. 24.

         Mr. Dennis’ arguments ignore the overwhelming, additional evidence

supporting the jury’s guilty verdict. A few examples are: (1) the day after the murder

and again at trial, Mr. Hodges identified Mr. Dennis as the person who kidnapped

him in a photo lineup;1 (2) Mr. Hodges identified the car from the ATM video as the

one that he was kidnapped in;2 (3) witness Alvin Cooper testified that he saw Mr.

Dennis talking to the victims the night of the kidnapping and murder, and a video

from the convenient store corroborated the fact that Mr. Cooper was at the store that

night;3 (4) the ATM video showed Mr. Dennis attempting to use the victim’s debit

card;4 (5) a card with Mr. Dennis’ name and number on it was found in the victim’s

car;5 (6) Edgar Davis identified Mr. Dennis as the person who took his car (which

was used in the kidnapping) without permission and returned the car later that

morning; (7) Mr. Davis also identified Mr. Dennis as the person in Mr. Davis’ car in




1
    Doc. 13-12 at pp. 1986-1988; Doc. 13-11 at p. 1670.
2
    Doc. 13-10 at p. 1410.
3
    Doc. 13-12 at pp. 2038-2056.
4
    Doc. 13-10 at p. 1404.
5
    Doc. 13-12 at p. 1952.

                                                6
the ATM video;6 (8) Mr. Davis picked Mr. Dennis from a photo lineup; (9) Mr.

Davis also identified Mr. Dennis as the person who was in the red Tracker with the

victims.7

          Considering the “overwhelming evidence of guilt presented, it may be

impossible to demonstrate prejudice.” Christenson v. Ault, 598 F.3d 990, 997 (8th

Cir. 2010) (omitting citation). In any event, in light of the mountain of unrelated

evidence supporting his guilt, Mr. Dennis has failed to establish that the requested

discovery, if allowed, will establish a reasonable probability that, absent the alleged

errors of counsel, he would have been found not guilty.

                  3.    Legal Limits on Considering New Evidence

          This Court’s review of Mr. Dennis’ numerous habeas claims that were

rejected on the merits in state court “is limited to the record that was before the state

court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170,

181 (2011); 28 U.S.C. § 2254(d)(1). This helps ensure that “[f]ederal courts sitting

in habeas are not an alternative forum for trying facts and issues which a prisoner

made insufficient effort to pursue in state proceedings.” Id. at 186 (quoting Williams

v. Taylor, 529 U.S. 420, 437 (2000)). Even if Mr. Dennis was permitted to engage




6
    Id. at pp. 1602-1606.
7
    Id. at p. 1614.
                                           7
in discovery and obtain all the documents he seeks, it is unlikely the Court could

consider them in this proceeding.

       To the extent that Mr. Dennis contends the requested discovery will support a

new claim, he is limited by the requirements of 28 U.S.C. § 2254(e)(2), which

“restricts the discretion of federal habeas courts to consider new evidence when

deciding claims that were not adjudicated on the merits in state court.” Id. at 186.

       On this record, no basis exists for the Court to conclude that the requested

discovery involves the type of new evidence that the Court could consider, either to

support a previously adjudicated claim or a new claim.

III.   CONCLUSION

       Because Mr. Dennis has failed to establish good cause for the requested

discovery, his discovery motion must be denied. See, e.g., Stephens v. Branker, 570

F.3d 198, 213 (4th Cir. 2009) (“Put simply, Stephens’s discovery request is deficient

because - although he has identified specific information sought - he has not

demonstrated that such discovery would result in him being entitled to habeas relief

on the conflict claim.”); Calderon v. U.S. Dist. Court for the Northern Dist. of

California, 98 F.3d 1102, 1106 (9th Cir. 1996) (“Courts should not allow prisoners

to use federal discovery for fishing expeditions to investigate mere speculation.”).




                                          8
      IT IS THEREFORE ORDERED THAT Petitioner Darrell Dennis’ motion for

discovery (Doc. 24) and motion for reconsideration (Doc. 25) are DENIED.

      Dated this 23rd day of June, 2021.



                                     ____________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                           9
